Citation Nr: 1642520	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-28 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

 1.  Entitlement to service connection for glaucoma including as secondary to diabetes mellitus.

2.  Entitlement to service connection for toenail fungus including as secondary to diabetes mellitus.

3.  Entitlement to service connection for sleep apnea including as secondary to diabetes mellitus.

4.  Entitlement to service connection for headaches including as secondary to diabetes mellitus.

5.  Entitlement to service connection for fatigue including as secondary to diabetes mellitus.

6.  Entitlement to service connection for a condition to account for lack of coordination including as secondary to diabetes mellitus.

ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1956 to September 1960 and from February 1961 to February 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the Board remanded the above-listed matters to the RO for further development and readjudication.  With respect to issues 2-7, the Board finds substantial compliance with its remand instructions, so it may proceed to the merits of those claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  With respect to the first-listed issue, entitlement to service connection for glaucoma, including as secondary to diabetes mellitus, the development was not completed as requested, so remand is necessary.  Id.  (The Board notes that the other claims that were before the Board in December 2015 have been granted, so are no longer part of this appeal.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for glaucoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's toenail fungus did not begin during and was not otherwise caused by his military service.  The Veteran's toenail fungus was not caused by his service-connected diabetes mellitus and has not been aggravated by his service-connected diabetes mellitus.

2.  The Veteran's sleep apnea did not begin during and was not otherwise caused by his military service.  The Veteran's sleep apnea was not caused by his service-connected diabetes mellitus and has not been aggravated by his service-connected diabetes mellitus.

3.  The Veteran's tension headaches did not begin during and were not otherwise caused by his military service.  The Veteran's tension headaches were not caused by his service-connected diabetes mellitus and have not been aggravated by his service-connected diabetes mellitus.

4.  The Veteran does not have and did not have during the appeal period any condition consisting of or characterized by fatigue (other than his service-connected diabetes mellitus).

5.  The Veteran does not have and did not have during the appeal period any condition consisting of or characterized by lack of coordination (other than his service-connected peripheral neuropathy).


CONCLUSIONS OF LAW

1.  The criteria for service connection for toenail fungus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

4.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

5.  The criteria for service connection for lack of coordination have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The Board has previously determined that the Veteran was presumptively exposed to herbicides.  See December 2015 Board Decision and Remand.  However, none of the conditions at issue in this matter are included on the list of conditions associated with herbicide exposure.  38 C.F.R. § 3.309(e).

Of course, where presumptive service connection is not warranted, VA must still consider entitlement to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  Here, the Veteran does not allege and there is no competent evidence, to include a medical opinion or scientific medical evidence, to support a finding that any of the conditions at issue were caused by herbicide exposure.  Therefore, even though herbicide exposure is presumed in the instant case, the preponderance of the evidence (discussed in the context of each condition below) is against service connection as due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); see also Health Outcomes Not Associated with Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The conditions at issue in this matter are not encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the Board will not apply the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claims.

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Competence of the Veteran's Lay Opinion

The Veteran has stated his own belief that the conditions pertinent to this appeal were caused or aggravated by his diabetes mellitus type 2.  However, the record contains no indication that he has the specialized education, training, or experience needed to determine the etiology of any of these medical conditions.  This is particularly so where the Veteran has multiple medical conditions, some with potentially overlapping symptoms (e.g. fatigue), and the proper diagnosis of the conditions generally requires specialized medical training and/or diagnostic testing.  See King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the etiology of the medical conditions relevant to this appeal are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

Entitlement to Service Connection for Toenail Fungus

The Veteran seeks entitlement to service connection for toenail fungus including as secondary to diabetes mellitus.

Importantly, the Veteran does not allege and there is no evidence to support the contention that the condition began during service or that it is otherwise directly related to his active service, including conceded herbicide exposure.  See, e.g., February 2016 VA Examination (noting initial diagnosis in or around the 2000); July 2015 VA Form 9 (alleging herbicide exposure and seeking service connection for "Diabetes Mellitus II and its secondary maladies"); September 2013 VA 21-4138 (listing the conditions currently on appeal as "secondaries" with respect to diabetes mellitus); January 2012 VA 21-4138 (stating a claim of entitlement to service connection for diabetes and "for all of the secondary diseases associated with Diabetes Mellitus Type II" and listing the conditions now on appeal); March 1976 Separation Examination (noting no abnormalities besides decreased hearing, seasonal hay fever, defective visual acuity, and deficient color perception); March 1976 Report of Medical History (indicating "Hay Fever" as only abnormality as well as that he wore glasses or contact lenses); see also Service Treatment Records, generally.  There are no medical opinions of record, nor any competent medical evidence, indicating or tending to suggest that the condition could be related to herbicide exposure.

Consequently, the greater weight of the evidence is against granting entitlement to service connection for toenail fungus on a direct basis, to include as due to herbicide exposure.

The remaining theory is entitlement to service connection for toenail fungus as secondary to the Veteran's diabetes mellitus.  The record establishes a diagnosis of toenail fungus (onychomycosis with dystrophic toenails) and the Veteran is service-connected for diabetes mellitus, therefore the remaining element of his claim is whether his diagnosed onychomycosis was caused by or aggravated by his diabetes mellitus.

The February 2016 VA examination contains the only competent medical opinion on this issue.  The examiner provided a thorough report on his physical examination and review of the claims file.  With respect to causation, the examiner provided a negative opinion and explained:  "Onychomycosis is a fungal infection of the nails, hence it cannot be caused by his DM, Diabetes is a metabolic condition."  The examiner also provided a negative opinion with respect to aggravation, stating, in addition to the above, that the condition has been present for over ten (10) years and has not changed (e.g. increased in severity).  The Board finds that the negative opinions are based on accurate facts and data and contain adequate rationales to be entitled to probative weight.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

There are no contrary, competent medical opinions in the claims file, to include in the Veteran's private and VA treatment records.  As noted above, the Veteran's own lay opinion is not competent medical evidence in the circumstances of this case, so is entitled to no probative weight.

Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's toenail fungus (onychomycosis) was incurred in active service, that it was caused by any event or injury during his active service, or that it has been caused or aggravated by his service-connected diabetes mellitus type 2.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for toenail fungus, to include as secondary to service-connected diabetes mellitus type 2, is denied.

Entitlement to Service Connection for Sleep Apnea

The Veteran seeks entitlement to service connection for sleep apnea including as secondary to diabetes mellitus.

Importantly, the Veteran does not allege and there is no evidence to support the contention that the condition began during service or that it is otherwise directly related to his active service, including conceded herbicide exposure.  See, e.g., February 2016 VA Examination (noting initial diagnosis in or around the 2007); see also filings and evidence cited above with respect to toenail fungus claim.  There are no medical opinions of record, nor any competent medical evidence, indicating or tending to suggest that the condition could be related to herbicide exposure.

Consequently, the greater weight of the evidence is against granting entitlement to service connection for sleep apnea on a direct basis, to include as due to herbicide exposure.

The remaining theory is entitlement to service connection for sleep apnea as secondary to the Veteran's diabetes mellitus.  The record establishes a diagnosis of obstructive sleep apnea (OSA) and the Veteran is service-connected for diabetes mellitus, therefore the remaining element of his claim is whether his OSA was caused by or aggravated by his diabetes mellitus.

The February 2016 VA examination contains the only competent medical opinion on this issue.  The examiner provided a thorough report on his physical examination and review of the claims file.  With respect to causation, the examiner provided a negative opinion and explained that OSA is a structural condition.  The examiner also stated that there were no records to support a finding that the Veteran's diabetes mellitus type 2 aggravated his OSA.  The examiner provided a detailed discussion of medical literature regarding OSA, including its symptoms and causes.  The examiner opined that the Veteran's OSA was most likely due to his obesity.  The Board finds that the negative opinions are based on accurate facts and data and contain adequate rationales to be entitled to probative weight.  Nieves-Rodriguez, 22 Vet.App. at 301.

There are no contrary, competent medical opinions in the claims file, to include in the Veteran's private and VA treatment records.  As noted above, the Veteran's own lay opinion is not competent medical evidence in the circumstances of this case, so is entitled to no probative weight.

Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's OSA was incurred in active service, that it was caused by any event or injury during his active service, or that it has been caused or aggravated by his service-connected diabetes mellitus type 2.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus type 2, is denied.

Entitlement to Service Connection for Headaches

The Veteran seeks entitlement to service connection for headaches including as secondary to diabetes mellitus.

Importantly, the Veteran does not allege and there is no evidence to support the contention that the condition began during service or that it is otherwise directly related to his active service, including conceded herbicide exposure.  See, e.g., February 2016 VA Examination (noting initial diagnosis of tension headaches in or around the 2013); see also filings and evidence cited above with respect to toenail fungus claim.  There are no medical opinions of record, nor any competent medical evidence, indicating or tending to suggest that the condition could be related to herbicide exposure.

Consequently, the greater weight of the evidence is against granting entitlement to service connection for headaches on a direct basis, to include as due to herbicide exposure.

The remaining theory is entitlement to service connection for headaches as secondary to the Veteran's diabetes mellitus.  The record establishes a diagnosis of tension headaches and the Veteran is service-connected for diabetes mellitus, therefore the remaining element of his claim is whether his headaches have been caused by or aggravated by his diabetes mellitus.

The February 2016 VA examination contains the only competent medical opinion on this issue.  The examiner provided a thorough report on his physical examination and review of the claims file.  The examiner provided a negative secondary causation/aggravation opinion and explained that the diabetes mellitus does not cause tension headaches and there is no literature to support a finding that diabetes mellitus aggravates tension headaches.  The Board finds that the negative opinions are based on accurate facts and data and contain adequate rationales to be entitled to probative weight.  Nieves-Rodriguez, 22 Vet.App. at 301.

There are no contrary, competent medical opinions in the claims file, to include in the Veteran's private and VA treatment records.  As noted above, the Veteran's own lay opinion is not competent medical evidence in the circumstances of this case, so is entitled to no probative weight.

Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran's headaches were incurred in active service, that they were caused by any event or injury during his active service, or that they have been caused or aggravated by his service-connected diabetes mellitus type 2.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for headaches, to include as secondary to service-connected diabetes mellitus type 2, is denied.

Entitlement to Service Connection for Fatigue

The Veteran seeks entitlement to service connection for fatigue including as secondary to diabetes mellitus.

As discussed above, entitlement to service connection, under any theory, requires a current disability.  Here, the Veteran underwent a February 2016 VA examination which concluded that the Veteran's subjective symptoms of fatigue were due to his already service-connected diabetes mellitus.  Specifically, the VA examiner found that the Veteran does not have a diagnosis of chronic fatigue syndrome, that he had transient fatigue that resolved.  The examiner further noted that the Veteran's fatigue was "not due to a separate diagnosis or condition[, but] it is part of his diabetes and is expected during hypoglycemic or hyperglycemic episodes."  The Board finds that the negative opinions are based on accurate facts and data and contain adequate rationales to be entitled to probative weight.  Nieves-Rodriguez, 22 Vet.App. at 301.

The Veteran's medical records (VA and private) do not contain any diagnosis of chronic fatigue syndrome or other similar condition and there are no competent medical opinions in the claims file, to include in the Veteran's private and VA treatment records, that are contrary to those of the February 2016 VA examiner.  As noted above, the Veteran's own lay opinion is not competent medical evidence in the circumstances of this case, so is entitled to no probative weight.

Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran has a disability consisting of or characterized by fatigue, other than his already service-connected diabetes mellitus.  Gilbert, 1 Vet. App. at 53-56.  Because the Board finds that the Veteran did not have a condition consisting of or characterized by fatigue (to include chronic fatigue syndrome), the criteria for establishing service connection for fatigue have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  Entitlement to service connection for fatigue, to include as secondary to service-connected diabetes mellitus type 2, is denied.  To the extent his fatigue is a symptom of his service-connected diabetes, that is contemplated within his rating.

Entitlement to Service Connection for Lack of Coordination

The Veteran seeks entitlement to service connection for lack of coordination including as secondary to diabetes mellitus.

As discussed above, entitlement to service connection, under any theory, requires a current disability.  Here, the Veteran underwent a February 2016 VA examination which concluded that the Veteran's subjective symptoms of lack of coordination were due to his (now) service-connected peripheral neuropathy.  Specifically, the VA examiner found that the Veteran does not have a diagnosis of any central nervous condition and that his symptoms of lack of coordination are due to his diabetic peripheral neuropathy rather than any separate diagnosis or condition.  The examiner provided a full and complete discussion of the symptoms associated with the Veteran's peripheral neuropathy, including lack of sensation, etc.  The Board finds that the examiners opinions are based on accurate facts and data and contain adequate rationales to be entitled to probative weight.  Nieves-Rodriguez, 22 Vet.App. at 301.

The Veteran's medical records (VA and private) do not contain any diagnosis of a central nervous condition or other similar condition and there are no competent medical opinions in the claims file, to include in the Veteran's private and VA treatment records, that are contrary to those of the February 2016 VA examiner.  As noted above, the Veteran's own lay opinion is not competent medical evidence in the circumstances of this case, so is entitled to no probative weight.

Consequently, the evidence is not in equipoise, but the greater weight of the evidence is against finding that the Veteran has a disability consisting of or characterized by lack of coordination, other than his already service-connected peripheral neuropathy.  Gilbert, 1 Vet. App. at 53-56.  Because the Board finds that the Veteran did not have a condition consisting of or characterized by lack of coordination (to include a central nervous condition), the criteria for establishing service connection for lack of coordination have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).  Entitlement to service connection for lack of coordination, to include as secondary to service-connected diabetes mellitus type 2, is denied.  To the extent he subjectively experiences lack of coordination, this is a symptom of and part of the rating for his peripheral neuropathy.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions, including May 2012, prior to the initial adjudication of the claims on appeal.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran also received additional notice in further correspondence, rating decisions, statements of the case, and the prior Board decision and remand.  VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA examination records, VA medical records, and private medical records with the claims file.  Subsequent to the Board's December 2015 Remand, the Veteran identified additional private treatment records.  Those records were obtained and associated with the claims file.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

With respect to examinations, the Veteran was afforded VA examinations in February 2016 to specifically address the claims decided herein.  The VA examinations and opinions are adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Notably, the examiner provided a full and thorough discussion of the medical evidence, the relevant medical literature, the connection between the Veteran's diagnosed conditions and his diabetes mellitus.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims at issue.  See 38 U.S.C.A. § 5103(A)(d); see also Wells, 326 F.3d at 1384.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for toenail fungus, including as secondary to diabetes mellitus, is denied.

Entitlement to service connection for sleep apnea, including as secondary to diabetes mellitus, is denied.

Entitlement to service connection for headaches, including as secondary to diabetes mellitus, is denied.

Entitlement to service connection for fatigue, including as secondary to diabetes mellitus, is denied.

Entitlement to service connection for a condition to account for lack of coordination, including as secondary to diabetes mellitus, is denied.


REMAND

In December 2015, the Board remanded the Veteran's claim of entitlement to service connection for glaucoma, including as secondary to diabetes mellitus, for further development.  The RO scheduled an examination and obtained a February 2016 opinion, however, the opinion does not substantially comply with the Board's instructions.  To be adequate, an opinion regarding secondary service connection must address both whether the claimed condition was caused by the Veteran's diabetes mellitus and whether the claimed condition was aggravated by the Veteran's diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  The February 2016 opinion addressed causation, but did not address whether the Veteran's diabetes mellitus may have aggravated his glaucoma or decreased visual acuity.  Clarification of the opinion is necessary prior to a decision on the merits of the glaucoma claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the entire claims file to the examiner who examined the Veteran in February 2016 with respect to the claimed eye disorder(s) for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following for each of the eye disabilities diagnosed by the VA examiner in February 2016:

Is it at least as likely as not (probability of at least 50 percent) that any identified eye disability is aggravated (i.e., worsened) by the Veteran's service-connected diabetes mellitus?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claim of entitlement to service connection for glaucoma, including as secondary to service-connected diabetes mellitus.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


